DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitation of claim 13 of wherein the closed textile loop of the connection and securing point is formed by an intermediate part of a shoulder strap must be shown or the feature(s) canceled from the claim(s).  How does reference number 15 (see Figure 3) depicts a central fixing loop? Where is the closed textile loop of the connection and securing point being positioned on a rear part of the belt strap so as to form a dorsal suspension point of claims 8 and 10 detailed in the drawings? How does each textile strap define a closed textile loop as recited in claim 17?  Appropriate clarification is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is unclear to the examiner how the two lateral suspension points are situated on each side of the central fixing loop?  Appropriate clarification is required.
Regarding claim 13, it is unclear to the examiner how the closed textile loop is formed by the intermediate part of the shoulder strap.  It appears that the closed textile loop is formed on the belt strap, but not the shoulder strap.  Appropriate clarification is required.
Regarding claim 17, the applicant recites “each textile strap of the plurality of the textile strap and the rigid or semi-rigid insert defines a closed textile loop” is it unclear to 
Dependent claims not directly named are rejected for being dependent on a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Perner (20160089554) in view of Hill et al. (20050263347).  
Perner discloses a plurality of textile straps including one textile strap 106, defining a connection and securing point to form a closed textile loop (when waist strap is secured around the waist of a user), the connection and securing point of the one textile strap delineating an opening area configured to receive the connector; 
a padding strip 120, provided between the one textile strap and the user, and provided between the closed textile loop and the user; and 
a rigid or semi-rigid insert 160, including:  
a base surface securedly attached to the padding strip of the harness, as best seen in Figure 7, the base surface being configured to transmit and 
an inner hole 167, and 
at least two holes 163, 165, provided on opposite sides of the inner hole, wherein: the closed textile loop is inserted through the at least two holes in the rigid or semi-rigid insert such that the closed textile loop wraps around the inner hole of the rigid or semi-rigid insert (when waist strap is secured around the waist of a user) but fails to disclose wherein the closed textile loop has a non-adjustable length. 
Hill et al. teaches the utility of a harness 10, wherein the closed textile loop 9a, 9c, has a non-adjustable length, as recited in column in paragraph [0065].  The use of a closed textile loop of a harness having a non-adjustable length is used in the art to facilitate the adjustment of only the support structure of the harness.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the adjustable closed textile loop of Perner with a non-adjustable closed textile loop as taught by Hill et al. so as to facilitate the adjustment of only the support structure of the harness.  
Regarding claim 2 Perner discloses wherein the rigid or semi-rigid insert includes a shell made from plastic material defining the inner hole located in the opening area of the closed textile loop such that the shell is surrounded by the closed textile loop, as best seen in Figures 1, 7 and 10.  

Regarding claim 4 Perner discloses wherein the one textile strap 106, is the belt strap, and the base surface is securedly attached to the belt strap, as best seen in Figure 7.  
Regarding claim 5 Perner discloses wherein the closed textile loop is only formed by the belt strap, as best seen in Figures 1 and 7.  
Regarding claim 6 Perner as advanced above fails to disclose wherein the closed textile loop of the connection and securing point is manufactured with an auxiliary strap distinct from the belt strap, the auxiliary strap having two ends sewn to the belt strap.  Hill et al. teaches the utility of a harness wherein the closed textile loop 9a, of the connection and securing point 9c is manufactured with an auxiliary strap 9d, distinct from the belt strap, the auxiliary strap having two ends sewn to the belt strap, as best seen in Figure 14 and as recited in paragraph [0065] and [0129].  The use of an auxiliary strap is used in the art to facilitate adjustment of the harness to fit the wearer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the harness of Perner with an auxiliary strap as taught by Hill so as to facilitate adjustment of the harness to fit the wearer.

Regarding claim 15 Perner discloses wherein the rigid or semi-rigid insert has a width that is greater than a width of the textile strap of the plurality of textile straps forming the closed textile loop so that the rigid or semi-rigid insert distributes forces to a padding strip of the padding strip, as recited in column in paragraph [0071] and as best seen in Figure 5.  
Regarding claim 16 Perner discloses a plurality of textile straps including one textile strap 106, defining a connection and securing point forming a closed textile loop having a non-adjustable length, the connection and securing point delineating an opening area configured to receive the connector, and the connection and securing point being configured to support a weight of the user in the harness in a securing position, the one textile strap having a length and a width that are greater than a thickness of the one textile strap; 
a padding strip 120, provided between the one textile strap and the user; and 
a rigid or semi-rigid insert 160, including: a base surface securedly attached to the padding strip of the harness, the base surface being configured to transmit and distribute forces from the connector when the user is in the securing position, as recited in paragraph [0071], 
an inner hole 167, and 

Regarding claim 19 Perner discloses wherein the opening 167, of the insert has an axial length that is perpendicular to a longitudinal length of the closed textile loop, as best seen in the marked-up figure below.

    PNG
    media_image1.png
    515
    611
    media_image1.png
    Greyscale



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Perner (20160089554) in view of Hill et al. (20050263347) in view of Allinder (5035523).  Perner in view of Hill et al. as advanced above fails to disclose a padding strip formed by foam attached to belt.  Allinder teaches the utility of a padding strip 18 is formed by foam attached to a belt strap, as recited in column 2, lines 51-55.  The use of a padding strip formed of foam attached to a belt is commonly used in the art to provide comfort to .   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Perner (20160089554) in view of Hill et al. (20050263347) in view of Herman (5113876).  Perner in view of Hill et al. as advanced above fails to disclose wherein the width of the strap passing through an insert is smaller than a width fixed to the base surface.  Herman teaches the utility of wherein the textile strap, as best seen in Figure 2, of the plurality of textile straps is folded along a longitudinal axis of the textile strap of the plurality of textile straps 
    PNG
    media_image2.png
    516
    224
    media_image2.png
    Greyscale
 and passes through a plurality of guides, of the rigid or semi-rigid insert, so that a width of the textile strap of the plurality .  

Allowable Subject Matter
Claims 7, 20, 21are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 3/4/21 have been fully considered but they are not persuasive. The applicant’s attention is drawn to page 10 of the remarks.  The applicant states that it would have not been obvious for the skilled artisan to modify the straps of Perner to arrive at the claimed feature of the closed textile loop having a non-adjustable length.  The examiner would like to note that replacing the adjustable textile loop of Perner with a non-adjustable closed textile loop would allow for the textile loop to be load bearing as taught by Hill in paragraph [0065].
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2021. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDACE L BRADFORD/           Examiner, Art Unit 3634                                                                                                                                                                                             

/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634